944 F.2d 897
In re Indenture of Trust Dated November 30, 1979 of Elliott(Frank E., Stephanie H.), Pine Run Trust, Inc., a/k/a OineRun Community, Medical Center for Aging, Inc., t/a MedicalCenter for Aging in Doylestown, Pine Run Country Store,Inc., Pine Run Venture, Life Care Society of America, Inc.,Official Committee of Pine Run Residents, Horizon Financial, F.A.
NO. 91-1240
United States Court of Appeals,Third Circuit.
AUG 12, 1991

Appeal From:  E.D.Pa.,
Kelly, J.,

126 B.R. 186

1
AFFIRMED.